 



Exhibit 10.16

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

         This agreement, dated as of November 1, 2004, amends the Employment
Agreement (the “Agreement”) dated as of September 1, 2001, between U.S.-China
Industrial Exchange, Inc. and Roberta Lipson.



  1.   The first paragraph of the Agreement is amended to read as follows:      
        “This Employment Agreement dated as of September 1, 2001, between
Chindex International, Inc., a Delaware Corporation currently having an address
at 7201 Wisconsin Avenue, Bethesda, Maryland 20815 (the “Company”) and Roberta
Lipson, an individual residing in Silver Lake Villas, Beijing, China
(“Employee”).”           2.   Paragraph (a) of Section 5 of the Agreement is
amended by deleting the words “One Hundred and Eighty Four Thousand, Four
Hundred and Thirty Seven Dollars ($184,437) per year” and substituting therefor
the words “Two Hundred and Twenty Thousand Dollars ($220,000) per year.”        
      IN WITNESS WHEREOF, the parties have executed this Agreement as of date
first above written.

         
EMPLOYEE
  COMPANY
 
       
/S/ Roberta Lipson
  By:   /S/ Robert C. Goodwin, Jr.
 
       
Name: Roberta Lipson
      Name: Robert C. Goodwin, Jr.
Title:   Executive Vice President

 